‘ Case: 2:18-cv-00272-MHW-CMV Doc #: 102 Filed: 08/23/21 Page: 1 of 3 PAGEID #: 3337

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

Stacie Ray, et al.,

Plaintiffs, Case No. 2:18-cv-272

Vv. Judge Michael H. Watson

Stephanie McCloud, ef ai., Magistrate Judge Vascura

Defendants.

CONSENT JUDGMENT

The parties have reached an agreement regarding the amount to be
awarded in attorney fees in the amount of $380,000.00 in fees and expenses.
Pursuant to the terms of the agreement, the Court orders that Defendants shall
pay to American Civil Liberties Union of Ohio Foundation for the benefit of all
attorneys identified in the fee motion, the sum of $380,000.00 in full satisfaction
of all Plaintiffs’ attorney fees and expenses incurred in this case, through August
20, 2021, which American Civil Liberties Union of Ohio Foundation will disburse
to co-counsel for Plaintiffs.

The Court shall retain jurisdiction over any issue that should arise from, or

is related to, the Consent Judgment.

IT IS SO ORDERED. hell | Ah Tan,

MICHAEL H. WATSON, JUDGE
UNITED STATES DISTRICT COURT
: Case: 2:18-cv-00272-MHW-CMV Doc #: 102 Filed: 08/23/21 Page: 2 of 3 PAGEID #: 3338

AGREED TO BY:

/s! Jason J. Blake

Albert J. Lucas (0007676)
Jason J. Blake (0087692)
CALFEE, HALTER & GRISWOLD LLP 1200 Huntington Center
41 S. High Street
Columbus, OH 43215
Telephone: (614) 621-1500
Fax: (614) 621-0100
alucas@calfee.com
jblake@calfee.com
Attorneys for Defendants

/s/ Fred Levenson

Freda Levenson (0045916)
Susan Becker (0010205)
ACLU of Ohio

4506 Chester Ave.

Cleveland, OH 44103

Phone: (614) 469-3200
Facsimile: (614) 469-3361
Email: flevenson@acluohio.org
Email: sbecker@acluchio.org
Email: ebonham@acluchio.org

David Carey (0088787)
ACLU of Ohio Foundation
1108 City Park Avenue
Columbus, OH 43206
Phone: 614-586-1969
Fax: 614-586-1974
dcarey@acluohio.org

John Knight" (Illinois Bar No. 6201433) American Civil Liberties Union of Illinois
180 N. Michigan Ave., Suite 2300 Chicago, IL 60601

Phone: (312) 201-9740

Facsimile: (312) 288-5225

Email: jknight@aclu-il.org

Malita Picasso”
American Civil Liberties Union Foundation 125 Broad St.
New York, NY 10004

Case No. 2:18-cv-272 Page 2 of 3
Case: 2:18-cv-00272-MHW-CMV Doc #: 102 Filed: 08/23/21 Page: 3 of 3 PAGEID #: 3339

Phone: (212) 549-2569
Facsimile: (212) 549-2650
Email: mpicasso@aclu.org

Kara Ingelhart* (Illinois Bar No. 6321949) Lambda Legal Defense and Education
Fund, Inc.

65 E. Wacker, Suite 2000.

Chicago, IL 60601

Phone: (312) 663-4413

Facsimile: (312) 663-4307

Email: kingelhart@lambdalegal.org

Peter C. Renn* (California Bar No. 247633) Lambda Legal Defense and
Education Fund, Inc.

4221 Wilshire Blvd., Suite 280

Los Angeles, CA 90010

Phone: (213) 382-7600

Facsimile: (213) 351-6050

Email: prenn@lambdalegal.org

Attorneys for Plaintiffs

“Admitted Pro Hac Vice

Case No. 2:18-cv-272 Page 3 of 3
